DETAILED ACTION
This Office action has been issued in response to amendment filed October 21, 2022. 
Claims 1-9 and 12-20 have been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments with regards to 35 U.S.C. 103(a) rejection (e.g. on pages 9-12) have been fully considered but they are not persuasive. Applicant’s arguments directed to Cronin in view of Muddu do not teach or suggest “training a first machine…Cronin level of forecasting hierarchy, not hierarchical relationship between subset of fields….being based on sequential order in which the subset of fields are grouped, as recited in independent claim 1…Muddu does not overcome the deficiencies..claims 13 and 19 recited features similar to those of amended independent claim 1”. The Examiner respectfully disagrees with the Applicant’s arguments. Cronin in view of Muddu in fact teaches the amended claim recited limitations. The arguments however are not persuasive for several reasons. Cronin teaches perform predictive analytics and data mining against their datasets, apply special mathematical constructs ([0066]),  
 applying variable’s analysis to past forecast to the business aid in trending and with improving existing forecasts into the future provide forecasting data for their respective sales representatives, aggregate their respective sales representatives' individual forecasts (e.g. grouped) ([0264]), the analysis function mines past forecast trends for relationships and causations such as past eight quarters or other time period (e.g. sequence), leveraging various levels of hierarchy, stipulated quotas (e.g. as ‘level’ or ‘quotas’, any of this read subset of fields) over a period of time (e.g. sequence) ([0265]), these features teaches the argued amended claim recited limitations. Further, Cronin teaches categorization includes mammals are grouped, grazers are grouped (e.g. grouped), datasets are dividing up (e.g. subset of fields) ([0066], [0107], [0141]), compute data sets for 1, 2 or 3 years (e.g. sequence) ([0210], [0280]), these features also teaches the disputed claim recited limitations. Furthermore, Cronin teaches probabilistic relationship among datasets, predictive record set  responsive to the query having plurality of grouped, returned predictive record sets (e.g. subsets) (Fig. 14C), datasets history are grouped, perform analysis based on days, weeks, months (e.g. sequence) (Fig. 20D, [0280]). these features also teaches the disputed claim recited limitations. In addition, Muddu also teaches the argued claim recited limitations. Muddu teaches hierarchical way to perform pattern matching, such as an event have been generated and/or processed by multiple intermediate machines ([0205]), time sequence prediction models, such as probabilistic suffix trees (PSTs), are trained based on an ordered sequence of event features ([0307]), relationship includes identify group of related anomalies in time ([0408]), sort each group of the formatted subsets (fig. 19; Also see fig. 20, 21), these features also teaches the argued claim recited limitations. Therefore, taken alone or combination of the references teach the amended claim recited limitations. Applicant’s fails to consider each of the paragraphs or entirely on Cronin and Muddu references ([MPEP § [2141.02], (VI)). It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant (see [MPEP § 2144]). Any other arguments made by the Applicants are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. 
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
6.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cronin et al. (US 2014/0280065 A1), hereinafter Cronin in view of Muddu et al. (US 2018/0069888 A1), hereinafter Muddu.
As for claim 1, Cronin teaches a computer-implemented method for building a machine learning model, comprising: receiving a first plurality of queries, each query of the first plurality of queries comprising a plurality of fields in a tenant-specific dataset associated with the query (see [0065], query implementation in multi-tenant database, [0075], cloud services to clients, organizations, and end users, a multi-tenant database system which permits users to have customized data);
parsing each query of the first plurality of queries to identify the plurality of fields included in the first plurality of queries; storing a plurality of training data based on a subset of the plurality of fields; training a first machine learning model on the stored plurality of training data to determine grouping hierarchies comprising hierarchical relationships between the subset fields of the plurality of fields, wherein the grouping hierarchies are based on a sequential order in which the subset of fields are grouped (see [0264], predicting, adjusting sales data on a customer organization including forecasting data, aggregate sales data associated with individual forecasts, reviewing them on periodic basis, [0265], analytical assessment of various level of the forecast hierarchy, organization between sales data and quotas over period of time, [0068], machine learning exist which has capabilities to analyze sale data, healthcare corporation with financial resources data. [0107], [0141], [0233], [0264]; Also see response to arguments section above);
training a second machine learning model on the stored plurality of training data to determine aggregation predictions comprising predicated functions associated with one or more of the subset fields of the plurality of fields; and building a…machine learning model based on the determined grouping hierarchies and the aggregation predictions (see [0085], clustering, grouping, [0231], aggregation include each stage which consists of multiple opportunities, looking least four weeks opportunities of sales data, [0264], [0265], assessment include various level of the hierarchy for analyzing assessment, quotas).
Cronin teaches the claimed invention including the limitations of building machine learning model, but does not explicitly teach the amended claim recited limitations of 
building a combined machine learning model. Although, Cronin teaches hierarchal role model on [0280]. However, in the same field of endeavor, Muddu teaches the limitations of building a combined machine learning model (see [0162], e.g. machine learning models employed to evaluate and analyze combination of other suitable forms of analysis, rule-based analysis, algorithm, statistical analysis. The statistical analysis include hierarchical way to perform complex data format; Also see response to arguments section above). 
Cronin and Muddu both references teach features that are directed to analogous art and they are from the same field of endeavor, such as analyze, evaluate, grouping, determine machine learning data in a distributed computing platform. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muddu’s teaching to Cronin system to security for data networks, while installing software products in the computing system. Thus, perform well enough in terms of scalability or network visibility and have globalized views of the data in the network. Installing security features in a computing system perform threat detection, identify and stop the progression of malicious activities (see Muddu, [0007], [0136]).
As for claim 13,
The limitations therein have substantially the same scope as claim 1 because claim 13 is an apparatus claim for implementing those steps of claim 1. Therefore, claim 13 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muddu’s teaching to Cronin system to security for data networks, while installing software products in the computing system. Thus, perform well enough in terms of scalability or network visibility and have globalized views of the data in the network. Installing security features in a computing system perform threat detection, identify and stop the progression of malicious activities (see Muddu, [0007], [0136]).
		As for claim 19, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a non-transitory computer-readable medium claim for implementing those steps of claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Muddu’s teaching to Cronin system to security for data networks, while installing software products in the computing system. Thus, perform well enough in terms of scalability or network visibility and have globalized views of the data in the network. Installing security features in a computing system perform threat detection, identify and stop the progression of malicious activities (see Muddu, [0007], [0136]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
further comprising: receiving a query that is associated with the plurality of fields in the tenant-specific dataset associated with the query; and determining a second plurality of queries based on the received query and the combined machine learning model (see Cronin, [0075]; Also see Muddu, [0162]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
further comprising: ranking the second plurality of queries based on the determined grouping hierarchies and the aggregation predictions; selecting one of the second plurality of queries for display based on the ranking of the second plurality of queries; and displaying the selected query via a user interface (see Cronin, [0205], [0223]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
further comprising: receiving a query comprising a set of fields; and generating a set of training data for the query based on the set of fields (see Cronin, [0238]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
wherein generating the set of training data comprises: generating a first training data  comprising a first subset of fields; and generating a second training data comprising a second subset of fields, the first subset of fields being greater than the second subset of fields (see Cronin, [0176], [0178]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
further comprising: identifying a first permutation of the set of fields and a second permutation of the set of fields; and grouping fields included in the first permutation in the first training data and fields included in the second permutation in the second training data (see Cronin, [0098]; Also see Moddu, [0232]).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
wherein training the second machine learning model further comprises: training the second machine learning model on the stored plurality of training data to determine the aggregation predictions comprising an aggregation field associated with one or more of the subset of the plurality of fields, wherein a predicted function is based on the aggregation field (see Cronin, [0232]-[0233]). 
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
wherein the aggregation predictions are based on the hierarchical relationships between one or more of the subset of the plurality of fields (see Cronin, (see Cronin, [0091]).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
wherein the grouping hierarchies are based on a sequence of the plurality of fields (see Cronin, [0091], [0098]).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
wherein a second query in response to a received query comprises fields next in the sequence of the plurality of fields (see Cronin, [0113]). 
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
wherein the predicated functions associated with the one or more of the subset of the plurality of fields comprises a mathematical operation on the one or more of the subset of the plurality of fields (see Cronin, [0119]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Cronin and Muddu teaches:
wherein the tenant-specific dataset is associated with at least one of reports, report types, data objects, data sets, or a combination (see Cronin, [0112]).
Claims 14-18 and 20 correspond in scope to claims 2-12 and are similarly rejected.
Prior Arts
7.	US 2012/0310763 A1 teaches one or more machine learning algorithms, when an attribute indicates a high need for a certain product, and later sales activity determines that the need was not real ([0043]).
US 2019/0236598 A1 teaches multi-tenant database. Plurality of tenants of the host organization, the participating nodes provides different historical data; generating a new machine learning model at the host organization by inputting the historical data received from the participating nodes into a neural network ([0046]).
Cano et al., Learning with Bayesian Networks and Probability Trees to Approximate a Joint Distribution, IEEE 2011 teaches learning algorithm is to recover a structure that is equivalent to the original one. Learning the structure and estimate the joint probability (pages 624-625).
Also see, US 20190340283, US 2020/0034685, US 2019/0043003, US 2019/0180187, US 2012/310763; US 9235846; US 20160125011; US 20140278755; US 2014/0278771; US 20140280190; US 20140280192; US 2017/353477, US 20180101537, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention.
Conclusion

8.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(f)).
9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
10.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154  
12/14/22